DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian (CN 110286721 A).

Regarding claim 1, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated below (see claim 10).

Regarding claim 3, it recites similar limitations to claim 13 and is therefore rejected for the same reasons as stated below (see claim 13).


A terminal device (fig. 1), comprising a flexible screen module, wherein the flexible screen module (10) comprises a flexible screen (pg. 5, line 7), a camera component (30; pg. 8, lines 29-30), and a driving component (40; figs. 7-8; pg. 7, lines 13-25); and wherein:
the flexible screen comprises a first display area (Bottom half of display; figs. 7-8) and a second display area (Top half of display which includes camera 30; figs. 7-8), and the second 12Attorney Docket No. 13269.0064 display area comprises a sub-area (Region of the display where camera 30 is located; figs. 7-8), 
the camera component is provided in the sub-area of the second display area (figs. 7-8), 
the driving component is configured to drive the flexible screen and the camera component to move synchronously to enable the second display area to be switched between a first position and a second position (pg. 8, lines 19-36; figs. 7-8); 
when the second display area is in the first position (Second state; fig. 8), the first display area serves as a front display area, the second display area serves as a back display area, and the camera component is configured to acquire an image in back of the flexible screen module (fig. 8); and 
when the second display area is in the second position (First state; fig. 7), the sub-area of the second display area serves as a part of the front display area, and the camera component is configured to acquire an image in front of the flexible screen module (fig. 7).

further comprising a body (20), wherein:
the flexible screen module (10) surrounds the body (20; figs. 7-8; If the camera is capable of acting as a front camera and a rear camera as described in pg. 8, lines 19-36, the body must be at least partially surrounded by the display.  In addition, pg.5, lines 20-25 state that a configuration like figs. 3-4 is possible.), 
when the second display area is in the first position, the sub-area of the second display area is located in back of the body, and the camera component is configured to acquire an image in back of the body (fig. 8; pg. 8, lines 31-36); and 
when the second display area is in the second position, the sub-area of the second display area is at least partially located in front of the body, and the camera component is configured to acquire an image in front of the body (fig. 7; pg. 8, lines 26-30). 

Regarding claim 12, Tian, discloses everything claimed as applied above (see claim 11), in addition, Tian discloses, wherein a movement direction of the flexible screen (10) is perpendicular to one of a length direction of the body or a width direction of the body (figs. 7-8).

Regarding claim 13, Tian, discloses everything claimed as applied above (see claim 11), in addition, Tian discloses, wherein the sub-area of the second display area is provided with an opening, and the camera component is at least partially located in the opening (pg. 8, lines 20-22; There must be an opening in the second display in order for the camera to be located within the display; figs. 7-8). 

Regarding claim 14, Tian, discloses everything claimed as applied above (see claim 13), in addition, Tian discloses, wherein the driving component (40) comprises a first driving component (41) and a second driving component (42), the first driving component is configured to drive the flexible screen, and the second driving component is configured to drive the camera component to move synchronously with the flexible screen (pg. 7, lines 13-25, pg. 8, lines 19-36; figs. 7-8; The camera and display are moved synchronously.  Both the first and second rotating shafts 41 and 42 are used to move the flexible display screen and camera and therefore can be considered the first and second driving components.). 

Regarding claim 20, Tian discloses A photographing method, applied to a terminal device comprising a flexible screen module, 14Attorney Docket No. 13269.0064the flexible screen module comprising a flexible screen, a camera component and a driving component, wherein the flexible screen comprises a first display area and a second display area, the second display area comprises a sub-area, the camera component is provided in the sub- area of the second display area, the driving component is configured to drive the flexible screen and the camera component to move synchronously to enable the second display area to be switched between a first position and a second position; when the second display area is in the first position, the first display area serves as a front display area, the second display area serves as a back display area, and the camera component is configured to acquire an image in back of the flexible screen module; and when the second display area is in the second position, the sub- area of the second display area serves as a part of the front display area, and the camera component is configured to acquire an image in front of the flexible screen module (See rejection of claim 10.), the photographing method comprising: 
acquiring a front photographing instruction from a user (pg. 8, lines 26-36; Camera is used as a front camera by the user.); 
driving the flexible screen and the camera component through the driving component to move synchronously to enable the second display area to be switched from the first position to the second position (pg. 8, lines 26-28); and 
performing front photographing through the camera component (pg. 8, lines 26-36; Camera is used as a rear camera by the user.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-9, and 15-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Official Notice.


Regarding claim 2, Tian discloses everything claimed as applied above (see claim 1), in addition, Tian discloses, the camera component is configured to acquire an image through the sub-area of the second display area (figs. 7-8; pg. 8, lines 19-36).
However, Tian fails to explicitly disclose the display area covers the camera component.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Tian teaches a camera in an opening of the display area.  Cameras covered by a transparent portion of the display are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute an opening with a transparent portion of the display for providing the camera to achieve the predictable result of capturing an image in the same direction as the display.

Regarding claim 4, it recites similar limitations to claim 14 and is therefore rejected for the same reasons as stated below (see claim 14).

Regarding claim 5, Tian discloses everything claimed as applied above (see claim 1), in addition, Tian discloses, wherein:
the flexible screen comprises a third display area and a fourth display area (The display 10 can be divided up into any number of portions.);
the first display area, the third display area, the second display area and the fourth display area are in sequential connection (The display 10 can be divided up into any number of portions.).
However, Tian fails to explicitly disclose that the display forms a ring.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Tian teaches a display which wraps around a portion of the body, but not entirely.  Displays which wrap entirely around the body of an electronic device like a ring are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the flexible display of Tian with a ring-type display to achieve the predictable result of maximizing display area on both sides of the device.
After combination, if Tian has a ring-shaped display, when the second display area is in the first position, the first display area faces to the second display area and the third display area faces to the fourth display area.  (Specifically, the sides of the ring-shaped display would read on the third and fourth display areas and the front and back display areas would read on the first and second display areas.)

 Regarding claim 6, it recites similar limitations to claim 16 and is therefore rejected for the same reasons as stated below (see claim 16).

Regarding claim 7, it recites similar limitations to claim 17 and is therefore rejected for the same reasons as stated below (see claim 17).

Regarding claim 8, it recites similar limitations to claim 18 and is therefore rejected for the same reasons as stated below (see claim 18).

Regarding claim 9, it recites similar limitations to claim 19 and is therefore rejected for the same reasons as stated below (see claim 19).


Regarding claim 15, Tian and Official Notice, the combination, discloses everything claimed as applied above (see claim 11), in addition, Tian discloses, wherein:
the flexible screen comprises a third display area and a fourth display area (The display 10 can be divided up into any number of portions.);
the first display area, the third display area, the second display area and the fourth display area are in sequential connection (The display 10 can be divided up into any number of portions.).
However, Tian fails to explicitly disclose that the display forms a ring.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Tian teaches a display which wraps around a portion of the body, but not entirely.  Displays which wrap entirely around the body of an electronic device like a ring are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the flexible display of 

Regarding claim 16, Tian and Official Notice, the combination, discloses everything claimed as applied above (see claim 15), in addition, Tian discloses, wherein the flexible screen is provided with a center line (Axis of movement for the flexible screen in figs. 7-8.), and the driving component is configured to drive the flexible screen to move around the center line (figs. 7-8). 


Regarding claim 17, Tian and Official Notice, the combination, discloses everything claimed as applied above (see claim 11), in addition, Tian discloses, further comprising a stress unit, wherein:
the flexible screen is provided with a display surface (Outer surface of display 10; figs. 7-8) and a non-display surface (Inner surface and ends of display 10; figs. 7-8),
the display surface surrounds the non-display surface (figs. 7-8), and the stress unit is fixed on the non-display surface of the flexible screen (pg. 7, lines 18-19;  The conveyor belt is fixed to the ends of the display.  The fixing means for one of the ends of the display reads on the stress unit.),
the driving component (40) comprises…a transmission unit (conveyor belt 43).

Tian teaches a conveyor belt which moves the display including a stress unit.  Actuators for driving conveyor belts are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the undisclosed source of external force with an actuator to achieve the predictable result of automatically shifting the display from one position to another.

	 
Regarding claim 18, Tian and Official Notice, the combination, discloses everything claimed as applied above (see claim 17), in addition, Tian discloses, wherein the flexible screen module comprises at least one support unit, the support unit is fixed on the non-display surface of the flexible screen (pg. 7, lines 18-19; The conveyor belt is fixed to the ends of the display.  The fixing means for one of the ends of the display reads on the support unit.), and the support unit and the stress unit are configured to jointly support the flexible screen (pg. 7, lines 20-25). 


Regarding claim 19, Tian and Official Notice, the combination, discloses everything claimed as applied above (see claim 18), in addition, Tian discloses, wherein the stress unit and the support unit are flexible, and the stress unit and the support unit are configured to be deformed when the flexible screen is deformed (This is inherent as the ends of the flexible display are deformed as they . 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bai (US 2019/0361502 A1) discloses a mobile terminal having a display screen and a camera wherein the portion of the screen having the camera can be folded down to capture images in an opposite direction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        12/31/2021